Title: Patrick Gibson to Thomas Jefferson, 10 February 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 10th Feby 1813
          I received by last post your two letters of the 4th.—on looking over your letters for 1807 I find the one to which you allude of the 5th Septr but none subsequent to it make any mention of the power of Attorney, and as it is not amongst our papers I presume it was not sent In making further enquiry respecting the value of this property, I am happy to state that if you are willing to dispose of it at private sale, an offer is now made me through M T: Taylor of 50 $ pr foot front, who the person is I know not but believe it to be Mr Gallego I suppose you know that Mr Edmd Randolph is now residing in or about Winchester it will therefore be necessary for him I imagine to appoint some person here to act—The Keg of powder shall be sent you by Mr Randolph’s boat now here—none of your flour has yet come down—With sentiments of esteem and respect I am—
          Yours—Patrick Gibson
        